Case 3:20-mj-00003-RCY Document 1 Filed 01/08/20 Page 1 of 2 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF VIRGINIA

                                    Richmond Division



UNITED STATES OF AMERICA,                             ) CRIMINAL NO. 3:20mj
                                                      )
        V.



TYESHA N. CHESTER,

               Defendant.




                                CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:


        1. The defendant, TYESHA N. CHESTER, was on Fort Lee, Virginia, in the

Eastern District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction of the United States and this Court.



                                       COUNT ONE


                                  (Citation No. 7931135)

       On or about October 20, 2019, at Fort Lee, Virginia, property administered by the

Department of Defense, in the Eastern District of Virginia, and within the special

territorial jurisdiction of the United States and this Court, defendant, TYESHA N.

CHESTER,did knowingly and unlawfully commit simple assault by offensive touching.
Case 3:20-mj-00003-RCY Document 1 Filed 01/08/20 Page 2 of 2 PageID# 2




to wit: TYESHA N. CHESTER caused bodily harm to T.C. by hitting him in the eye

with a belt.


(In violation of Title 18, United States Code, Section 113(a)(5)).

                                      COUNT TWO


                                 (Citation No. 7931137)

        On or about October 28, 2019, at Fort Lee, Virginia, property administered by the

Department of Defense, in the Eastern District of Virginia, and within the special

territorial jurisdiction of the United States and this Court, defendant, TYESHA N.

CHESTER,did knowingly obstruct a law enforcement officer in the performance of his

duties, to wit: she provided a false official statement denying being present at the time of

the incident.


(In violation of Title 18, United States Code, Section 13, assimilating the 1950 Code of

Virginia, as amended, section 18.2-460(A)).



                                                G.ZACHARY TERWILLIGER
                                                UNITED STATES ATTORNEY



                                          By:              /s/
                                                Gabrielle S. Heim
                                                Special Assistant United States Attorney
                                                United States Attorney's Office
                                                919 East Main Street, Suite 1900
                                                Richmond, VA 23219
                                                Phone:(804)765-1537
                                                Fax:(804)765-1950
                                                gabrielle.s.heim.mil@mail.mil
